              Case 2:20-cv-04055-AB Document 6 Filed 09/18/20 Page 1 of 2




                                                               U.S. Department of Justice

                                                               United States Attorney

                                                               Eastern District of Pennsylvania
Eric D. Gill, AUSA                                             615 Chestnut Street
Direct Dial: (215) 861-8250                                   Suite 1250
Facsimile: (215) 861-8618                                     Philadelphia, Pennsylvania 19106-4476
E -mail Address: eric.gill@usdoj.gov                          (215) 861-8200



                                                              September 18, 2020

ECF Filing
Honorable Anita B. Brody
Judge, U.S. District Court
Eastern District of Pennsylvania
James A. Byrne U.S. Courthouse
601 Market Street, Room 7613
Philadelphia, Pennsylvania 19106

                     Re:        Johnakin v. United States Postal Service et al., No. 20-cv-4055

Dear Judge Brody:

      On behalf of the defendants, I write to request a short continuance of the Rule 16
conference currently scheduled in the above matter for September 22, 2020 at 10 a.m. Plaintiff
Johnakin opposes this request for a continuance.

      Defendants request a short continuance because the defendant United States Postal
Service has a preliminary injunction hearing before Judge McHugh in a related matter at the
same time as the scheduled Rule 16 conference. See Commonwealth of Pennsylvania et al., v.
DeJoy et al., No. 20cv-4096 (ECF No. 35). As set forth in yesterday’s correspondence to you,
Chief Judge Sanchez and Judge McHugh, the United States Postal Service believes that these
two matters are related because both assert claims based on the same underlying facts – that the
United States Postal Service allegedly adopted certain reforms which have impeded the Postal
Service’s ability to handle the anticipated volume of election mail.

        Defendants request that the Rule 16 conference be rescheduled for Thursday or Friday of
this week (September 24 or 25) or early the following week. This will allow the United States
Postal Service to focus on the preliminary injunction hearing before Judge McHugh and for the
district court to decide whether these cases should be reassigned to one judge. Plaintiff recently
informed this Court that he does not object to the requested reassignment to Judge McHugh
provided that the September 22, 2020 hearing before him proceeds as planned.

       This slight delay will not unduly prejudice the plaintiff. Plaintiff only filed his
preliminary injunction application this morning and defendants have not yet even been served
with the complaint.
   Case 2:20-cv-04055-AB Document 6 Filed 09/18/20 Page 2 of 2




This is the defendants’ first request for an extension.


                                                WILLIAM M. McSWAIN
                                                United States Attorney


                                                /s/ Eric D. Gill
                                                ERIC D. GILL
                                                Assistant United States Attorney



 cc:   All Counsel of Record (via ECF)
